Exhibit 10.20

 

AMENDMENT 2012-1

TO

THE PEP BOYS SAVINGS PLAN

 

Pursuant to the authority previously delegated to it by the Board of Directors
of The Pep Boys — Manny, Moe & Jack (the “Company”), the Benefits Plan Committee
of the Company hereby amends The Pep Boys Savings Plan (the “Plan”) as follows:

 

1.                                      Effective as of January 1, 2008,
Section 5.3 of the Plan is hereby amended to delete subsection (c) in its
entirety.

 

2.                                      Effective as of January 1, 2008,
Section 5.4 of the Plan is hereby amended to delete the fifth through eighth
paragraphs thereof, starting with the paragraph that begins, “For Limitation
Years beginning on and after January 1, 1998….”

 

3.                                      Section 13.2A(a)(2)(A) of the Plan is
hereby amended to replace “separation from service” with “severance from
employment.”

 

4.                                      Section 13.3 of the Plan is hereby
amended to add a new sentence to the end thereof to read as follows:

 

“This Section 13.3 shall not apply with respect to Plan Years beginning on and
after January 1, 2002.”

 

IN WITNESS WHEREOF, this Amendment to the Plan set forth herein has been
executed this 18th day of April, 2012.

 

 

BENEFITS PLAN COMMITTEE

 

 

 

 

 

/s/ Troy E. Fee

 

Troy E. Fee

 

 

 

/s/ Raymond L. Arthur

 

Raymond L. Arthur

 

 

 

/s/ Bernard K. McElroy

 

Bernard K. McElroy

 

--------------------------------------------------------------------------------